Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  133429                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  NATIONAL PRIDE AT WORK, INC., BECKY                                                                         Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ALLEN, DORTHEA AGNOSTOPOULOS,                                                                        Robert P. Young, Jr.
  ADNAN AYOUB, MEGHAN BELLANGER,                                                                       Stephen J. Markman,
  JUDITH BLOCK, MARY M. BRISBOIS, WADE                                                                                Justices
  CARLSON, COURTNEY D. CHAPIN, MICHAEL
  CHAPMAN, MICHELLE CORWIN, LORI
  CURRY, JOSEPH DARBY, SCOTT DENNIS, JIM
  ETZKORN, JILL FULLER, SUSAN HALSEY-
  CERAGH, PETER HAMMER, DEBRA HARRAH,
  TY HIITHER, JOLINDA JACH, TERRY
  KORRECK, CRAIG KUKUK, GARY LINDSAY,
  KEVIN McMANN, A.T. MILLER, KITTY
  O’NEIL, DENNIS PATRICK, TOM PATRICK,
  GREGG PIZZI, KATHLEEN POELKER,
  JEROME POST, BARBARA RAMBER, PAUL
  RENWICK, DAHLIA SCHWARTZ,
  ALEXANDRA STERN, GWEN STOKES, KEN
  CYBERSKI, JOANNE BEEMON, CAROL
  BORGESON, MICHAEL FALK, and MATT
  SCOTT,
             Plaintiffs-Appellees,
  v                                                                 SC: 133429
                                                                    COA: 265870
  GOVERNOR OF MICHIGAN,                                             Ingham CC: 05-000368-CZ
          Defendant-Appellant,
  and
  CITY OF KALAMAZOO,

            Defendant-Appellee, 

  and 

  ATTORNEY GENERAL,

             Intervening Defendant-Appellee.   

  _________________________________________/ 

       On order of the Court, the application for leave to appeal the February 1, 2007
  judgment of the Court of Appeals is considered, and it is GRANTED.
       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2007                        _________________________________________
           t0516                                                               Clerk